Citation Nr: 0809398	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-28 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury with seizures and headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from February to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The claim was forwarded to the Board 
by the Columbia, South Carolina RO.  

This claim was remanded by the Board in October 2005 so that 
the veteran could be scheduled for a Travel Board hearing to 
be held at the RO in Winston-Salem, North Carolina.  While 
the veteran subsequently moved to South Carolina, a January 
2006 notice letter addressed to his then current address 
informed him that a Travel Board hearing was to be conducted 
at the Columbia, South Carolina RO on March 8, 2006.  He 
failed to report for this scheduled hearing


FINDINGS OF FACT

1.  Service connection for residuals of a head injury and 
epileptic seizures was last finally denied in a May 1986 
rating decision.  In so doing, the rating decision 
essentially determined that the veteran had suffered from 
head injuries and epilepsy which existed prior to service, 
and that the disabling effects which existed prior to service 
repeated themselves shortly after his entering the service; 
the rating decision also found that the veteran's preexisting 
epileptic disorder was not aggravated during his military 
service.  Notice to the appellant was provided in May 1986; a 
timely appeal was not thereafter initiated.

2.  The evidence added to the record since the May 1986 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1986 RO decision denying entitlement to service 
connection for residuals of a head injury and epileptic 
seizures is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of a head injury with seizures and headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

A notice letter dated in March 2003 and a June 2004 statement 
of the case essentially satisfied the above cited criteria.  
The appellant was notified of the pertinent version of 38 
C.F.R. § 3.156 in the statement of the case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the claim is being denied, and any 
questions as to what would be an appropriate disability 
rating and effective date to be assigned are moot.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the legislative intent of 38 U.S.C.A. § 5103 is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.

Here, the appellant was provided proper notice of the need to 
submit new and material evidence in a March 2003 letter.  The 
appellant has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous May 1986 denial.  In this 
case, VA looked at the bases for the denial in a prior 
decision, and, in March 2003, informed the appellant of the 
bases for the prior denial of his claim.  Also, the appellant 
has essentially known dating back to the RO's May 1986 rating 
decision that the crux of his case depended on his ability to 
show that his preexisting epileptic disorder had been 
aggravated by his military service.  Accordingly, further 
development is not required.

The content of the notice provided to the appellant complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case.  
Hence, any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Liddell, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the above-cited notice 
correspondence fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Factual Background

A May 1969 letter from a private neurologist, i.e., dated 
before the veteran's February 1970 service entrance, and 
associated with the record in April 1986, shows that he had 
evaluated the veteran for symptoms including passing out 
spells, dizziness, and headaches.  It was added that the 
veteran's main complaint concerned headaches, present since 
the veteran's involvement in an April 1969 train accident.  
The veteran denied seizures.  The physician questioned 
whether the veteran's headache complaints were post-
traumatic.  

The veteran's service medical records show that the report of 
an August 1969 induction examination noted normal neurologic 
clinical findings.  The veteran's August 1969 Report of 
Medical History shows that he gave a history of head injury 
and headaches.  The presence of unverified epilepsy was also 
noted.  The veteran further provided a history of a 
concussion in April 1969 with residual headaches.  

A March 1970 neurology clinical record notes that the veteran 
was being evaluated by a civilian neurologist for headaches 
at the time of his induction.  He continued to complain of 
headaches.  The veteran again provided a history of an April 
1969 head injury.  

A March 1970 health record shows that neurological testing 
was entirely normal.  The veteran was returned to duty.  

Another health record (emergency room), dated a few days 
later in March 1970, shows that the veteran had lost 
consciousness.  It was also reported that the veteran had 
been medically evaluated one week before his service entry, 
at which time he had a spinal tap.  Rule out epilepsy was 
diagnosed.  

One day later, a March 1970 clinical record reports that the 
veteran had a documented history of grand mal epilepsy 
beginning in 1964 shortly after sustaining a concussion.  He 
was then placed on Dilantin and his seizures were relatively 
well controlled, with Dilantin being stopped in 1968.  He was 
noted to have later suffered a seizure in December 1969, and 
had three seizures since entering the service in February 
1970.  The veteran reportedly suffered another concussion in 
April 1969, thereafter complaining of bifrontal headaches.  

Neurological examination of the cranial nerves revealed a 
depressed corneal reflex on the left, a central facial 
weakness on the left, and left ear hearing loss.  Grand mal 
seizure, probably post-traumatic, was diagnosed.  This was 
noted not to have occurred in the line of duty and to have 
existed prior to the veteran's service entry.  The Board 
acknowledges that the veteran in April 2003 informed VA that 
he incurred head injuries as a result of being beating by 
fellow Army soldiers in March 1970.  See VA Form 21-4138 
(JF).  The Report of Medical Board Proceedings dated in May 
1970 shows that the supplied diagnosis was grand mal seizure, 
probably post-traumatic.  This was judged not to have 
occurred in the line of duty and to have existed prior to the 
veteran's service entry, with an approximate date of origin 
of 1964.  The condition was noted not to have been caused due 
to an service incident, to have existed prior to entry on 
active duty, and not to have been aggravated by active 
service.  

A May 1986 rating decision shows that service connection for 
a head injury and epileptic seizures was denied.  The RO 
found that the veteran had suffered from head injuries and 
epilepsy which existed prior to service, and that the 
disabling effects which existed prior to service repeated 
themselves shortly after his entering the service.  The RO 
also found that the veteran's preexisting epileptic disorder 
was not aggravated during his military service.  Notice was 
provided in May 1986.  The appellant did not appeal.

The appellant sought to reopen the claim (characterized as 
seizures, headaches, and head injury) in February 2003.  See 
VA Form 21-526.

Following this time, private and VA medical records were 
associated with the record.  Private records, received in 
April 2003, include those dated in August 1969 which show 
that the veteran was treated for complaints of headaches.  
Also in May 1969 he was diagnosed as having a cerebral 
concussion, following allegedly being knocked down by a 
train.  

A May 1989 private discharge summary includes diagnoses of 
brain stem "CVA" [cerebrovascular accident] (infarct) and 
migraine headaches.  A May 1995 emergency physician report 
notes that the veteran incurred a head injury as a result of 
being involved in an automobile accident.  A concussion was, 
in pertinent part,  diagnosed.  He is also shown to have been 
involved in another motor vehicle accident in June 1997.  

An August 1998 emergency physician report includes a 
diagnosis of severe headache with weakness on the left side, 
etiology unknown.  A May 1999 history and physical report 
includes diagnoses of unstable cerebrovascular syndrome with 
resolving right hemipharis and aphasia; and history of head 
trauma with questionable history of seizure in the past and 
recurrent headache syndrome.  Chronic headaches were also 
diagnosed in October 2002.  A February 2002 emergency 
physician report includes a diagnosis of acute 
cerebrovascular accident.  Magnetic resonance angiography 
testing conducted in February 2002 note findings reflective 
of occluded right internal carotid artery and moderate 
stenosis of the proximal left internal carotid artery.  

VA treatment records include an August 2002 discharge summary 
which includes a diagnosis of left ischemic cerebrovascular 
accident with expressive aphasia and right hemiplagia.  A 
March 2002 discharge summary includes discharge diagnoses of 
chronic headache and cerebrovascular accident.  A January 
2003 primary care note showing diagnoses of history of 
cerebrovascular accidents and right sided hemiparesis.  A 
February 2003 emergency room note shows that the veteran was 
seen for complaints including left sided headache and right 
sided increased weakness.  An inpatient general medical note 
dated a few days later in February 2003 includes a diagnosis 
of an unwitnessed recurrent seizure.  A February 2003 
discharge summary shows that the veteran was admitted for 
history of seizures.  Seizure disorder, previous 
cerebrovascular accident, and chronic headache were among the 
listed diagnoses.  Headaches were also diagnosed as part of 
an April 2003 emergency room note.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability in such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
soundness where the pre-service disability underwent an 
increase in severity during wartime service.  38 C.F.R. 
§ 3.306(b).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as epilepsy is manifest to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, any statements made by non 
medical professionals purporting to establish a diagnosis or 
identify the likely etiology of a disability may not be 
accepted as competent medical evidence of such, and must be 
viewed in conjunction with the objective medical evidence 
from one trained in the medical field.



Analysis

As noted, the RO denied service connection for residuals of a 
head injury and epileptic seizures in May 1986.  The 
appellant was notified of his appellate rights.  He did not 
appeal the decision.  As such, the 1986 rating decision is 
final.  38 U.S.C.A. § 7105.  The claim may not be reopened 
unless new and material evidence is received.  Id.; 38 
U.S.C.A. § 5108.

In 1986, VA denied service connection for head injury and 
epileptic seizures.  In so doing, VA essentially determined 
that the veteran had suffered from head injuries and epilepsy 
which existed prior to service, and that the disabling 
effects which existed prior to service repeated themselves 
shortly after his entering the service.  The RO also found 
that the veteran's preexisting epileptic disorder was not 
aggravated during his military service.  As such, for 
additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the claim, and to 
relate to an unestablished fact necessary to substantiate the 
claim in this scenario, it would have to tend (by itself or 
together with evidence previously of record) to show that the 
either the appellant's preexisting head injury, seizure 
disorder, and/or headache disorder was either incurred or 
aggravated by his military service.  

The additional evidence received since the May 1986 rating 
decision consists of private and VA medical records.  The 
additional medical records (some pre-dating the veteran's 
February 1970 military entry) do not include an opinion 
addressing whether any pre-existing disorder (i.e., head 
injury residuals, seizures, or headaches) were aggravated by 
his military service.  Further, not one of these records 
contains medical evidence relating a head injury residual, or 
seizure or headache disorder to his military service.  While 
the appellant argues that he was discharged from service for 
a physical disability which resulted from an in-service fight 
(see VA Form 9, dated in July 2004), such a lay argument 
tying to medically link an in-service event to a current 
disability is not competent evidence.  A competent opinion as 
to medical nexus must be provided by one with medical 
expertise (which the veteran lacks).  Espiritu.

Here, no medical evidence has been received since May 1986 
which addresses the matter at hand, i.e., whether the 
appellant has either head injury residuals, seizures, or 
headaches which were either incurred in or aggravated by the 
veteran's military service, and, if so, whether such disorder 
is related to his service.  Here, as was the case at time of 
the RO's May 1986 decision, the medical evidence fails to 
demonstrate that the appellant has such a disorder related to 
his service.  

Consequently, the additional evidence received since the May 
1986 RO decision regarding the claim for service connection 
for a head injury with seizures and headaches does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim, does not raise a reasonable possibility of 
substantiating the claim, and is not new and material.  As 
the evidence received since the May 1986 rating decision to 
deny service connection is not new and material, it follows 
that the claim for service connection for the instant 
disorders may not be reopened.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a head injury with seizures and 
headaches is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


